The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species A-iii, B-iii and C-i in the reply filed on 9/29/21 is acknowledged. Claims 4-6, 10, 11, 13-15, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/21.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The disclosure is objected to because of the following informalities: in the first line of par. [0130], the reference to Fig. 45 should apparently be to Fig. 43.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations “the electric motor” lack antecedent basis in the claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/851543 (reference the scope of the claims encompasses the same subject matter using only minor and patentably insignificant differences in terminology.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2017/0044815).
Watanabe shows a refuse vehicle 100 (note: while not explicitly disclosed as a refuse vehicle, the vehicle 100 is clearly capable of carrying refuse and as such is considered to be a “refuse vehicle”, as broadly recited) comprising: a chassis (inherent) coupled to a plurality of wheels; a body assembly 103 coupled to the chassis and defining a refuse compartment configured to store refuse material; a power source (not shown but described in the first sentence of par. [0032]); and a tailgate 101 moveable between an opened position (Fig. 3A) and a closed position (Fig. 2A), the tailgate comprising: a tailgate lifting mechanism 10 comprising an electric actuator 2 that is selectively actuatable to move the tailgate between the opened position and the closed position (see at least pars. [0031]-[0033]).
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17, as best understood in light of the rejection under 35 U.S.C. 112(b) set forth above in par. 7, is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Andre et al (US 7,828,366).
Watanabe does not show that the tailgate lifting mechanism is a sliding gate lift mechanism comprising an actuation track disposed within the tailgate and [the] an  
Andre shows a tailgate 14 for a similar vehicle that can be moved between open (Figs. 3, 13) and closed (Figs. 1, 12) positions by a tailgate lifting mechanism 36, 38 that optionally includes a motor-driven actuator (not shown but note col. 6:65 to col. 7:5), wherein the tailgate lifting mechanism is a sliding gate lift mechanism comprising an actuation track 44, wherein the motor-driven actuator is configured to engage the actuation track of the sliding gate lift mechanism to actuate the tailgate between the opened position and the closed position along the actuation track (implicit).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Watanabe by configuring the tailgate lifting mechanism as a sliding gate lift mechanism comprising an actuation track, wherein the electric motor was configured to engage the actuation track of the sliding gate lift mechanism to actuate the tailgate between the opened position and the closed position along the actuation track, as shown by Andre, so that the tailgate would occupy very little longitudinal and vertical space in the open position without obstructing access to the interior load space of the vehicle.
It is noted that Andre shows the actuation track to be incorporated on the vehicle body structure, with the tailgate having rollers that roll along the track, rather than the track being disposed within the tailgate. However, it would have been obvious for one of ordinary skill in the art to have additionally modified the apparatus of Watanabe by incorporating the track within the tailgate and the rollers on the vehicle, rather than vice-In re Einstein, 8 USPQ 167.

Claims 1-3, 7-9, 16 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Toppins et al (US 3,696,951) in view of Dahlin (US 4,016,988).
Toppins shows a refuse vehicle comprising: a chassis 2 coupled to a plurality of wheels; a body assembly 4 coupled to the chassis and defining a refuse compartment configured to store refuse material; a power source (not explicitly identified but pump 83 is inherently powered); and a tailgate 14 comprising: a refuse receiving portion 42 configured to receive refuse material; a tailgate compaction assembly 52, 60 selectively actuatable to compact the refuse material received by the refuse receiving portion into the refuse compartment (Figs. 5-8); and a power-driven actuation mechanism (hydraulic cylinders 55, 64) powered by the power source and configured to selectively actuate the tailgate compaction assembly.
Toppins does not show the actuation mechanism to be electrically-driven.
Dahlin shows a similar refuse vehicle comprising a tailgate 2 comprising a compaction assembly 14 selectively actuatable to compact refuse material received by a refuse receiving portion 3 of the tailgate into a refuse compartment 1 of the vehicle, and a power-driven actuation mechanism (hydraulic cylinders 21, 24) powered by an inherent power source (note pump P) and configured to selectively actuate the tailgate compaction assembly, wherein the hydraulic cylinders of the actuation mechanism may be replaced with electrically-driven actuators (col. 4:50-53).

Re claims 2 and 3, Dahlin further discloses that the electrically-driven actuation mechanism can comprise an electric motor with a rack and pinion actuator.
Re claim 7, Toppins shows the tailgate compaction assembly to be a “thresher assembly”, as broadly recited, including a rotary compaction thresher comprising at least one of a compaction sweep 60, the rotary compaction thresher being configured to be articulated in a cyclical manner to engage and pack the refuse material received by the refuse receiving portion into the refuse compartment (Figs. 5-8). Dahlin shows a similar cyclical articulating motion of the compaction assembly in Figs. 6-10. 
Re claim 8, Toppins further discloses a tailgate lifting mechanism 26 selectively actuatable to move the tailgate between an opened position and a closed position (col. 3:30-39), and an ejector mechanism 12 selectively actuatable to move an ejector 10 between a refuse receiving position and an ejecting position (col. 2:66 to col. 3:11).
Re claims 9 and 16, insofar as Dahlin discloses replacing the hydraulic equipment with electrically-driven actuators, one of ordinary skill in the art would logically conclude that any of the hydraulic cylinders used in the Toppins apparatus could be replaced with an electrically-driven actuator, including either or both of the actuator 26 for moving the tailgate and the ejector mechanism 12 for moving the ejector.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toppins in view of Dahlin, as applied to claim 9 above, and further in view of Calleija (WO 2017/049707).
The apparatus of Toppins, when modified in the manner above, would obviously include a linear actuator as the electrically-driven actuation mechanism to actuate at least one of the tailgate and the ejector mechanism, but does not disclose that the ejector mechanism is a scissor mechanism selectively actuatable between an extended position and a retracted position to move the ejector between the receiving position and the ejecting position.
Calleija discloses a refuse vehicle wherein a scissor mechanism 200 is utilized instead of an hydraulic cylinder for moving an ejector 230 between receiving and ejecting positions (Figs. 1, 3), thereby being less expensive and requiring less space (par. [004]). Further, the actuator 400 for moving the ejector may be a motor-powered linear actuator (par. [0041]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Toppins by replacing the hydraulic cylinder of the ejector mechanism 12 with a scissor mechanism selectively actuatable between an extended position and a retracted position to move the ejector between the receiving position and the ejecting position, as Calleija explicitly teaches that doing so would be less expensive and require less space than the hydraulic ram.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibson, Meyer, Gollnick, Musso, Park and FR 2483372 show cyclically articulating tailgate compaction assemblies. Haines, Christenson, Kaufmann and Liu show scissor mechanisms for moving an ejector. Kitayama and Guygaew show sliding tailgates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/16/21